People v Solis (2016 NY Slip Op 06894)





People v Solis


2016 NY Slip Op 06894


Decided on October 20, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 20, 2016

Sweeny, J.P., Renwick, Manzanet-Daniels, Gische, Webber, JJ.


1998 846/07

[*1]The People of the State of New York, Respondent, —
vLeonel Solis, Defendant-Appellant.


Seymour W. James, Jr., The Legal Aid Society, New York (Adrienne Gantt of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Nicole Coviello of counsel), for respondent.

Order, Supreme Court, New York County (Renee A. White, J.), entered December 10, 2013, which adjudicated defendant a level three sexually violent offender pursuant to the Sex Offender Registration Act (Correction Law art 6-C), unanimously affirmed, without costs.
The record supports the court's discretionary upward departure to level three. There was clear and convincing evidence to establish aggravating factors that were not otherwise adequately accounted for by the risk assessment instrument (see People v Gillotti, 23 NY3d 841, 861-862 [2014]). Even without regard to a third incident for which defendant was not prosecuted, defendant's New York and Bronx County convictions presented a pattern of egregious, predatory crimes against young girls and demonstrated a serious risk of reoffense that outweighed the mitigating factors cited by defendant.
Accordingly, defendant was properly adjudicated a level three offender based on the upward departure, regardless of whether his correct point score is 95, as the court found, or 75, as defendant asserts. In any event, the court correctly assessed points under the risk factor for relationship (strangers) between defendant and the victim.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: OCTOBER 20, 2016
CLERK